CONCURRING- OPINION.
GRAVES, J.
In this case I concur fully in the opinion of Bond, J., upon all questions discussed by him therein. I also concur in the views of Lamm, O. J., wherein he holds that neither the parties plaintiff, nor their ancestor, ever had any possessory action, but only had an action for the reasonable value of the land appropriated for a public use, which action is long since barred by the Statute of Limitation. In addition I have a view of my own, not suggested in either *174opinion. The agreed statement of facts shows that Mr. and Mrs. Rivard were sued in equity in the circuit court of Jackson county. The petition in that case, as outlined in the agreed statement of facts, not only asked for a correction of the deed, hut likewise asked that the title be divested out of defendants and vested in plaintiffs.
Going further to the agreed statement of facts, the judgment in that case not only decreed a correction ■ of the deed, but went further and decreed title in the plaintiffs. Cutting out the part relating to the correction of the deed, such judgment reads: “ It is therefore ordered, adjudged and decreed by the court here that . . . the title to said real estate, to-wit (here follows description.), pass to and vest in plaintiffs as against defendants as well as against all others claiming under them as fully,” etc. I have no doubt that the decree undertakes to and does go further than the mere correction of the deed. It undertakes to and does vest title to the land in dispute in the plaintiffs in that action. To my mind this judgment is not void upon its face, and so long as it stands, it is an insuperable barrier to recovery by the plaintiffs in this case, and this, too, without reference to any discussion about this deed and its acknowledgment. Our' brother Bond limits his discussion as to the judgment as one correcting the deed solely. I think the judgment goes further, and not only corrects the deed, but divests title. The circuit court, as a court of equity, may have erred in judgment, but with that we have nothing to do. Married women, infants and lunatics have always been the special wards of equity, and if a court of equity can decree title from an infant or a lunatic, there is no good sense in saying that it can not decree title out of its other ward, i. e. a married woman. Upon any of the several theories, this case should he reversed.
Woodson and Walker, JJ., concur in these views.